Citation Nr: 0904454	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1960 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that a back disorder is 
not related to active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-
remand re-adjudication of the veteran's claim, a May 2008 
letter satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA examination 
report, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 
121-22 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In various lay statements of record and at the Board hearing, 
the veteran asserted that his back disorder was due to 
service.  He stated that although he was assigned as a jet 
mechanic, in order to receive flight pay he participated in 
flight training which included two ejection seat testings and 
multiple touch and go landings.  The veteran reported that on 
one day in particular he participated in approximately 20 
touch and go landings.  The veteran reported that these 
landings were very strenuous and bumpy and there was jolt at 
each landing.  He stated that at that time, he felt back 
discomfort and has had back pain since that time.  He 
reported back surgery in 1994 due to an injury and that his 
physician told him that he had a spinal disorder prior to 
that injury.  

The veteran also submitted internet articles regarding 
ejection seats and ejection seat testing.  Those articles 
indicated that many ejection seat tests resulted in serious 
injuries, to include crushed vertebra, neck strain, and 
spinal compression fractures.  

The veteran's service treatment records were negative for any 
back complaints, treatments, or diagnoses.  March 1960, 
December 1961, and September 1963 reports of medical 
examination noted a normal spine.

September 1987 records from the Minnesota Department of Labor 
and Industry indicated that an injury to the veteran's right 
abdomen and groin did not arise out of the course and scope 
of his employment but was personal in nature.  

In a November 2005 private medical record, the veteran 
reported recurring low back pain with bilateral leg 
neurological symptoms.  Historically, there was a T12 burst 
fracture with excellent neurologic recovery after 
decompression, stabilization, and fusion.  X-rays showed 
intact fixation, solid fusion, and mild adjacent disk 
degeneration.  A November 2005 thoracic lumbar spine x-ray 
noted fusion of the bodies of T11, T12, and L1, left lateral 
plate secured with transverse screws into the bodies of T11 
and L1, and solid fusion with compression of T12, little 
change in position when compared to October 1999 study.  

In a December 2005 private medical record, it was noted that 
magnetic resonance imaging (MRI) did not indicate stenosis, 
cord compression, or obvious disk herniation.  A thoracic 
spine x-ray noted minor arthritis changes in the lower 
thoracic region, intact disc spaces, left fusion hardware 
unchanged since November 2005.  A lumbar spine x-ray reported 
noted left lateral sideplate and fixation screws bridging the 
T11 to L1 fusion, posterior subluxation at L2 to L3 with 
degenerative narrowing, and intact lumbar vertebral bodies.  
A thoracic spine MRI impression was T11 to L1 fusion stable, 
mild compression of T11 with resulting mild residual 
kyphosis, and thin line of T2 signal overlying the mid and 
lower thoracic cord.  A lumbar spine MRI showed no change in 
the T11 to L1 vertebral fusion with mild compression of the 
T12 body, some progression of degenerative disc change at L1 
to L2 and L2 to L3 with progression of disc bulging, 
prominent left posterolateral L2 to L3 disc bulging and 
appearing to impinge upon the left L2 nerve root, right 
lateral L1 to L2 disc bulging, and advanced left and moderate 
right L4 to L5 facet degenerative arthropathy, with 
impingement upon the left L4 nerve root.

In a June 2006 private medical record, the veteran reported 
in-service flight training and ejection seat testing on 2 
occasions.  The assessment was chronic low back pain.  In a 
June 2006 letter, a private physician noted that the veteran 
was a longstanding patient.  The physician stated that the 
veteran had chronic low back pain and had had surgery for a 
crushed vertebra.  The physician noted that the veteran 
reported in-service ejection seat testing with back pain 
around that time.  The physician opined that it was possible 
to associate the veteran's time on the ejection seat trainer 
and his low back pain.

In a March 2007 private medical record, the veteran was seen 
for evaluation of his original spinal fracture.  He reported 
mild intermittent low back pain.  There was some degeneration 
below the site of the instrumentation and fusion.  The 
veteran reported a significant fall at work in 1971 with pain 
since that time, but also reported significant low back pain 
prior to the fracture.  The veteran reported that a VA 
caseworker told him that his lumbar disc degeneration may be 
due to the ejection training many years ago.  The physician 
stated that the veteran was only ejected twice and that this 
was not a significant contributing factor to any current disk 
degeneration.  A March 2007 thoracic spine x-ray indicated 
postsurgical changes with fusion at the thoracolumbar 
junction from T11 to L1 and posterior subluxation of L2 on 
L3.  

An August 2008 VA orthopedic examination was conducted.  The 
veteran reported that during his ejection seat testing and 
touch and go landings he did not experience back pain, but 
there was back stiffness.  He did not seek treatment for his 
back during service.  The veteran reported a work-related 
fall on his back sometime between 1969 and 1971, that took 
him off of work for a few weeks, but that he returned to 
normal although there were good and bad days with soreness.  
He reported a work-related back injury around 1985, a left 
knee injury in 1985 that caused limping on his left knee 
until a 1992 surgery, a 1994 T12 fracture in a 4 wheeler 
accident, a fractured left femur between 1998 and 2000, and a 
2000 fall in a parking lot.  The veteran reported that 
throughout this time, he had intermittent back pain but did 
not seek back treatment.  He reported current mild ache with 
radiation.  A lumbosacral spine x-ray showed old anterior 
spinal fusion from T11 to L1 on the left bridging a well-
healed T12 fracture, advanced degenerative disc disease at L1 
to L2 and L2 to L3 with mild retrolisthesis at both levels, 
and degenerative facet changes at L4 to L5 and L5 to S1.  The 
examiner reviewed the service treatment records, the private 
medical records, including x-rays and MRIs, and the 2006 
letter from the private physician.  The diagnosis was 
lumbosacral degenerative joint disease.  The examiner found 
that the degenerative joint disease was not caused by or the 
result of the veteran's military service to specifically 
include in-service flight training and ejection seat 
training.  The examiner noted that although the veteran 
participated in ejection seat training and flight training, 
there was no in-service medical documentation of a back 
injury or stiffness, no private medical records of back 
treatment until after the work-related injury, multiple post-
service injuries that could cause the back disorder, and a 
private examiner found that ejection training was not a 
significant contributing factor to disk degeneration.

The Board finds that the evidence of record does not support 
a finding of service connection for a back disorder.  There 
is a currently diagnosed back disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But degenerative 
joint disease was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  Although the service 
treatment records were negative for any back complaints, 
treatment, or diagnoses, the veteran provided competent and 
credible lay statements that he participated in ejection seat 
testing and flight training and that he experienced 
discomfort at that time.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  

But the remaining evidence of record does not support a nexus 
between any in-service back discomfort and the current back 
disorder.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Notably, the Board affords more probative value 
to the VA medical opinion than the private medical opinions.  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran).

Although competent, the June 2006 private medical opinion 
that it was possible to associated ejection seat testing to 
the veteran's low back pain is not highly probative.  
Although the veteran was a longstanding patient of the 
physician, the opinion provided no supporting analysis or 
rationale and was speculative.  Morris v. West, 13 Vet. App. 
94, 97 (1999) (noting that a diagnosis that appellant 
"possibly" had schizophrenia was speculative); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that 
the failure of the physician to provide a basis for an 
opinion goes to the weight or credibility of the evidence).  
Also competent, the March 2007 private medical opinion that 
ejection seat testing was not a significant contributing 
factor to the veteran's disk degeneration is not highly 
probative because it also provided no supporting analysis or 
rationale.  Hernandez-Toyens, 11 Vet. App. at 382.  The 
August 2008 VA medical opinion, however, has significant 
probative value because it was based on a thorough review of 
the claims file and provided supporting analysis and 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez-Toyens, 11 Vet. App. at 382; but see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting 
that review of the claims file by a VA examiner does not 
automatically render the opinion persuasive, because the 
central issue is whether the examiner was informed of the 
relevant facts in rendering a medical opinion).

Additionally, it appears that although the veteran reported 
chronic low back pain since service discharge, there was no 
medical evidence of a back disorder until 1999, over 30 years 
after service discharge.  See Layno, 6 Vet. App. at 469-70; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Furthermore, the veteran's assertions that his 
back disorder is due to the in-service ejection seat testing 
and flight training are not competent.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology 
but not competent to establish medical etiology or render 
medical opinions).  Moreover, although the veteran submitted 
medical articles indicating that ejection seat testing may 
cause severe injuries, including back injuries, the articles 
do not specifically address the veteran's situation or 
provide a basis for a medical opinion of record.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a 
medical article or treatise can provide support for a claim, 
but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, service connection for a back 
disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


